EXHIBIT 10.19

MANAGEMENT AGREEMENT

AGREEMENT (this “Agreement”) made as of the 31st day of August, 2014 by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
EMERGING CTA PORTFOLIO L.P., a New York limited partnership (the “Partnership”)
and PERELLA WEINBERG PARTNERS CAPITAL MANAGEMENT LP, a Delaware limited
partnership (the “Advisor” or “Perella”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving capital appreciation,
such trading to be conducted directly or through investment in PGM Master Fund
L.P., a Delaware limited partnership (the “Master Fund”) of which CMF is the
general partner and Perella is the advisor; and

WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement of the
Partnership dated as of May 1, 2012 (the “Partnership Agreement”) permits CMF to
delegate to one or more commodity trading advisors CMF’s authority to make
trading decisions for the Partnership, which advisors may or may not have any
prior experience managing client funds; and

WHEREAS, the Advisor is registered as an investment adviser with the Securities
and Exchange Commission (“SEC”), is registered as a commodity trading advisor
with the Commodity Futures Trading Commission (“CFTC”) and is a member of the
National Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures, options
on futures, spot and forward contracts, including foreign exchange forwards,
foreign exchange swaps and non-deliverable foreign exchange forwards. The
Advisor may also engage in other swap and other derivative transactions on
behalf of the Partnership with the prior written approval of CMF. All such
trading on behalf of the Partnership shall be (i) in accordance with the trading
strategies and trading policies set forth



--------------------------------------------------------------------------------

in the Partnership’s Private Placement Offering Memorandum and Disclosure
Document dated as of October 31, 2013, as supplemented (the “Memorandum”), and
as such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change, and (ii) pursuant to the trading
strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets as described herein. CMF has initially selected a variation
of the program traded by PWP Global Macro Master Fund L.P., a Cayman Islands
exempted limited partnership (the “PWP Global Macro Fund”), as described in
Appendix A attached hereto (the “Program”), to manage the Partnership’s assets
allocated to the Advisor. Any open positions or other investments at the time of
receipt of such notice of a change in trading policy shall not be deemed to
violate the changed policy and shall be closed or sold in the ordinary course of
trading. The Advisor may not deviate from the trading policies set forth in the
Memorandum without the prior written consent of the Partnership given by CMF.
The Advisor makes no representation or warranty that the trading to be directed
by it for the Partnership will be profitable or will not result in losses. The
Advisor shall not be deemed to have custody of the Partnership’s assets.

(b) CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A. All trades made by the Advisor for the account of
the Partnership, whether directly or indirectly through the Master Fund, shall
be made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. However, the Advisor may direct any and all trades in
commodity futures and options to any futures commission merchant or independent
floor broker listed on Appendix C or, with the prior written permission (by
original, fax copy or email copy) of CMF, any other futures commission merchant
or independent floor broker it chooses for execution with instructions to
give-up the trades to the broker designated by CMF, provided that the futures
commission merchant or independent floor broker and any give-up or floor
brokerage fees are approved in advance by CMF. The Advisor may enter into swaps
and other derivative transactions permitted under Section 1(a) of this Agreement
with any swap dealer listed on Appendix C or, with the prior written permission
(by original, fax copy or email copy) of CMF, any other swap dealer it chooses
for execution with instructions to give-up the trades to the broker designated
by CMF, provided that the swap dealer and any give-up or other fees are approved
in advance by CMF. All give-up or similar fees relating to the foregoing shall
be paid by the Partnership after all parties have executed the relevant give-up
agreements (via EGUS or by original, fax copy or email copy).

(c) The initial allocation of the Partnership’s assets to the Advisor shall be
made to the Program, as described in Appendix A. In the event the Advisor wishes
to use a trading system or methodology which the Advisor deems materially
different than or in addition to the Program in connection with its trading for
the Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF twenty days’ prior written notice of its intention to utilize such
different trading system or methodology and CMF consents thereto in writing. The
Advisor will notify CMF of any changes to the trading system or methodology that
would require a change in the description of the trading strategy or methods
described in Appendix A or the Memorandum, as applicable, to be materially
accurate. Further, the Advisor will provide the

 

- 2 -



--------------------------------------------------------------------------------

Partnership with a current list of all commodity interests to be traded for the
Partnership’s account, which will be attached as Appendix B to this Agreement,
and the Advisor will not trade any additional commodity interests for such
account without providing notice thereof to CMF and receiving CMF’s written
approval. The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management in substantially the
form attached hereto as Schedule 1 together with all other matters deemed by the
Advisor to be material changes to its business. The Advisor further agrees that
it will use its commercially reasonable efforts to convert to U.S. dollars:
(i) foreign currency balances (not required to margin positions denominated in a
foreign currency) no less frequently than monthly and (ii) U.S. dollar
equivalents in individual foreign currencies of more than $250,000 within one
business day after such funds are no longer needed to margin foreign positions.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its officers, directors, employees and partners,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals, unless CMF reasonably determines that such disclosure
is required in order to fulfill its reporting, filing or other obligations
imposed on it by federal or state law or NFA rule or order (including CFTC Rule
4.25). The Partnership and CMF acknowledge that the trading advice to be
provided by the Advisor and the trading systems and the trading methodology of
the Advisor are property rights belonging to the Advisor and that they shall not
use, other than as contemplated under this Agreement, and shall keep all such
advice, systems and methodology confidential; provided, however, that CMF and
the Partnership may include the description of the trading strategy in the
Memorandum provided by the Advisor.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and, subject to the second, third and last
sentences of Section 1(f) below, apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.

(f) The Advisor acknowledges and agrees that CMF may, from time to time, in its
absolute discretion, select additional trading advisors in respect of the assets
of the Partnership and, subject to the second, third and last sentences of this
Section 1(f), reapportion funds among the trading advisors for the Partnership
as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF acknowledges and agrees, on behalf of itself and the
Partnership, that any such instructions can have a detrimental effect on the
performance of the Partnership. CMF will use its best efforts to give five
business days’ prior notice to the Advisor of any reallocations or liquidations.

 

- 3 -



--------------------------------------------------------------------------------

(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades. The Advisor’s errors
shall include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers. The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its commercially reasonable efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes
was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee (“Incentive Fee”)
payable quarterly equal to 20% of New Trading Profits (as such term is defined
below) earned by the Advisor for the Partnership and (ii) a monthly fee for
professional management services (“Management Fee”) equal to 1/12 of 1.5% (1.5%
per year) of the month-end Net Assets of the Partnership allocated to the
Advisor (computed monthly by multiplying the Net Assets of the Partnership
allocated to the Advisor as of the last business day of each month by 1.5% and
dividing the result thereof by 12).

(b) “Net Assets of the Partnership” shall have the meaning set forth in
Section 7(d)(2) of the Partnership Agreement and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions, management fees, administrative fees, ongoing
selling agent fees or Incentive Fees payable as of the date of such
determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the Partnership, whichever is
higher, and as further adjusted to eliminate the effect on Net Assets of the
Partnership resulting from new capital contributions, redemptions, reallocations
or capital

 

- 4 -



--------------------------------------------------------------------------------

distributions, if any, made during the fiscal period decreased by interest or
other income, not directly related to trading activity, earned on the
Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts. Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets of the
Partnership. Ongoing expenses shall not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership. Ongoing
expenses include offering and organizational expenses of the Partnership. No
Incentive Fee shall be paid to the Advisor until the end of the first full
calendar quarter of the Advisor’s trading for the Partnership, which fee shall
be based on New Trading Profits (if any) earned from the commencement of trading
by the Advisor on behalf of the Partnership through the end of the first full
calendar quarter of such trading. Interest income earned, if any, shall not be
taken into account in computing New Trading Profits earned by the Advisor. If
Net Assets of the Partnership allocated to the Advisor are reduced due to
redemptions, distributions or reallocations (net of additions), there shall be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.

(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e) The Advisor shall bear its own expenses (including without limitation
expenses related to the Advisor’s office space and utilities, and secretarial,
clerical and other personnel). The Partnership shall bear all of the expenses
incurred in connection with its trading activities in accordance with
Section 7(e) of the Partnership Agreement.

(f) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF on its own behalf and on behalf of
the Partnership acknowledges that, subject to the terms of this Agreement, the
Advisor and its officers, directors, employees and partners may render advisory,
consulting and management services to other clients and accounts. The Advisor
and its officers, directors, employees and partners shall be free to trade for
their own accounts and to advise other investors and manage other commodity
accounts during the term of this Agreement and to use the same information,
computer programs and trading strategies, programs or formulas which they
obtain, produce or utilize in the performance of services to CMF for the
Partnership. However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting,

 

- 5 -



--------------------------------------------------------------------------------

advisory and management services to other accounts and entities will not require
any material change in the Advisor’s basic trading strategies for the
Partnership and will not affect the capacity of the Advisor to continue to
render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit. The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other accounts.
The Advisor further represents, warrants and agrees that under no circumstances
will it knowingly or deliberately use trading programs, strategies or methods
for the Partnership other than the strategies or methods customarily employed by
it for similarly situated clients or accounts and that it will not knowingly or
deliberately favor any client or account managed by it over the Partnership in
any manner, it being acknowledged, however, that different trading programs,
strategies or methods may be utilized for differing sizes of accounts, accounts
with different trading policies or risk parameters, accounts experiencing
differing inflows or outflows of equity, accounts that commence trading at
different times, accounts that have different portfolios or different fiscal
years, accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.

(c) CMF on its own behalf and on behalf of the Partnership acknowledges that the
Advisor and/or its officers, directors, employees and partners presently act,
and it is agreed that they may continue to act, as advisor for other clients and
accounts managed by them, and may continue to receive compensation with respect
to services for such clients and accounts in amounts which may be more or less
than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of the PWP Global Macro Fund as shall be reasonably requested by CMF
in writing. CMF, on behalf of itself and the Partnership, acknowledges and
agrees that the Program is a variation of the program traded by the PWP Global
Macro Fund and that, as a result, the performance of such portion of the
Partnership that is managed by the Advisor may differ from that of the PWP
Global Macro Fund in any particular month, and it is likely to underperform or
outperform the PWP Global Macro Fund in medium to long-term horizons. The
Advisor presently believes and represents that existing speculative position
limits will not materially adversely affect its ability to manage the
Partnership’s account given the potential size of the Partnership’s account and
the Advisor’s and its principals’ current accounts and all proposed accounts for
which they have contracted to act as trading advisor.

 

- 6 -



--------------------------------------------------------------------------------

5. TERM. (a) This Agreement shall continue in effect until June 30, 2015. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon written notice to the Advisor not less than 30 days prior to the
expiration of the previous period. At any time during the term of this
Agreement, CMF may terminate this Agreement upon 5 days’ written notice to the
Advisor. At any time during the term of this Agreement, CMF may elect to
immediately terminate this Agreement if (i) the Net Asset Value per Unit shall
decline as of the close of business on any day to $400 or less; (ii) the Net
Assets of the Partnership allocated to the Advisor (adjusted for redemptions,
distributions, withdrawals or reallocations, if any) decline by 25% or more as
of the end of a trading day from such Net Assets of the Partnership’s previous
highest value; (iii) limited partners owning at least 50% of the outstanding
units of the Partnership shall vote to require CMF to terminate this Agreement;
(iv) the Advisor fails to comply with the terms of this Agreement; (v) CMF, in
good faith, reasonably determines that the performance of the Advisor has been
such that CMF’s fiduciary duties to the Partnership require CMF to terminate
this Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the trading policies set forth in the
Partnership Agreement or the Memorandum, as they may be changed from time to
time, upon prior written notice to the Advisor; (viii) the Advisor merges,
consolidates with an unaffiliated person, sells a substantial portion of its
assets, or becomes bankrupt or insolvent; (ix) Maria Vassalou dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control or is
otherwise not managing the Program; (x) subject to Section 7(a)(iii) hereof, the
Advisor’s registration with the SEC, its registration as a commodity trading
advisor with the CFTC or its membership in NFA or any other regulatory
authority, is terminated or suspended; or (xi) CMF reasonably believes that the
Advisor has contributed or may contribute to any material operational, business
or reputational risk to CMF or CMF’s affiliates. This Agreement will immediately
terminate upon dissolution of the Partnership or upon cessation of trading by
the Partnership prior to dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF: (i) at any time after June 30, 2015 or (ii) if either CMF
or the Partnership fails to comply with the terms of this Agreement. The Advisor
may terminate this Agreement by giving not less than 10 days’ written notice to
CMF if: (i) the Advisor reasonably believes that CMF or the Partnership has
contributed or may contribute to any material operational, business or
reputational risk to the Advisor or the Advisor’s affiliates; (ii) there is a
change to the Partnership Agreement (including without limitation Section 16 of
the Partnership Agreement) or to the trading policies described in either the
Partnership Agreement or the Memorandum that materially affects the Advisor’s
rights or obligations under this Agreement or (iii) the PWP Global Macro Fund
and other accounts pursuing the Program are being terminated. The Advisor may
elect to immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in NFA is terminated or suspended. CMF
agrees to notify the Advisor if either CMF or the Partnership agrees to merge or
consolidate with an unaffiliated person, agrees to sell a substantial portion of
their respective assets, or becomes bankrupt or insolvent.

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

 

- 7 -



--------------------------------------------------------------------------------

6. INDEMNIFICATION. (a)(i) In any threatened, pending or completed action, suit,
or proceeding to which the Advisor was or is a party or is threatened to be made
a party arising out of or in connection with this Agreement or the management of
the Partnership’s assets by the Advisor or the offering and sale of units in the
Partnership, CMF shall, subject to subsection (a)(iii) of this Section 6,
indemnify and hold harmless the Advisor against any loss, liability, damage,
fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding
(collectively, the “Losses”) if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 16 of the Partnership Agreement. CMF and the
Partnership agree to promptly notify the Advisor of any amendment to Section 16
of the Partnership Agreement. The termination of any action, suit or proceeding
by judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.

(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the Losses
actually and reasonably incurred by it in connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any Losses as a result of, or in connection with,
the Partnership’s or CMF’s activities or claimed activities unrelated to the
Advisor, CMF shall indemnify, defend and hold harmless the Advisor against any
Losses incurred in connection therewith.

 

- 8 -



--------------------------------------------------------------------------------

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its affiliates, principals, officers, directors, employees and partners and the
term “CMF” shall include the Partnership.

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any Losses actually and reasonably
incurred by them (A) as a result of the material breach of any representations
and warranties or covenants made by the Advisor in this Agreement, or (B) as a
result of any act or omission of the Advisor relating to the Partnership if
(x) there has been a final judicial or regulatory determination or a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or (y) there
has been a settlement of any action or proceeding with the Advisor’s prior
written consent.

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any Losses as a
result of, or in connection with, the activities or claimed activities of the
Advisor or its principals, officers, directors, employees and partners unrelated
to CMF’s or the Partnership’s business, the Advisor shall indemnify, defend and
hold harmless CMF, the Partnership or any of their affiliates against any Losses
incurred in connection therewith.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the Losses incurred in such action, suit or proceeding which relates to the
matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF by authorized
persons of the Advisor, including, without limitation, the description of the
Program contained in Appendix A, is complete and accurate in all material
respects and such information does not contain any untrue statement of a
material fact or omit to state a material fact that is necessary to make such
statements and information therein not misleading. All references to the Advisor
and its principals, if any, in the Memorandum, or a supplement thereto will,
after review and approval of

 

- 9 -



--------------------------------------------------------------------------------

such references by the Advisor prior to the use of such Memorandum in connection
with the offering of Partnership units, be accurate in all material respects,
except that with respect to pro forma or hypothetical performance information in
such Memorandum, if any, this representation and warranty extends only to any
underlying data made available by the Advisor for the preparation thereof and
not to any hypothetical or pro forma adjustments.

(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein, and such tables have been prepared by the Advisor or its agents in
accordance with applicable CFTC and NFA rules and guidance, including, but not
limited to, CFTC Rule 4.25. The Advisor’s performance tables have been examined
by an independent certified public accountant and the report thereon has been
provided to CMF. The Advisor will have its performance tables so examined no
less frequently than annually during the term of this Agreement.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, is
registered as an investment adviser with the SEC, and is in compliance with any
such other registration and licensing requirements as shall be necessary to
enable it to perform its obligations hereunder. The Advisor agrees to maintain
and renew such registrations and licenses during the term of this Agreement. The
Advisor may de-register as a commodity trading advisor if an exemption from
CFTC, exchange and swap execution facility position limit aggregation rules is
available which would not require the Advisor to be registered as a commodity
trading advisor, provided that the Advisor has obtained CMF’s prior written
consent to such deregistration.

(iv) The Advisor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to provide the
services required of it hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vii) At any time during the term of this Agreement that an offering memorandum
or a prospectus relating to the Partnership units is required to be delivered in
connection with the offer and sale thereof, the Advisor agrees upon the
reasonable request of CMF to promptly provide CMF with such information as shall
be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate in all material respects.

 

- 10 -



--------------------------------------------------------------------------------

(b) CMF represents and warrants for itself and the Partnership that:

(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv) By entering into or performing this Agreement, CMF and the Partnership will
not breach or cause to be breached any undertaking, agreement, contract,
statute, rule or regulation to which either is a party or by which either is
bound.

(v) CMF is registered as a commodity pool operator and is a member of NFA, and
it will maintain and renew such registration and membership during the term of
this Agreement.

(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.

(viii) The Partnership is not a Benefit Plan Investor, as defined below. For
these purposes, a “Benefit Plan Investor”, as defined under Section 3(42) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and any
regulations promulgated thereunder, includes (a) an “employee benefit plan” that
is subject to the provisions of Title I of ERISA; (b) a “plan” that is not
subject to the provisions of Title I of ERISA, but that is subject to the
prohibited transaction provisions of Section 4975 of the Internal Revenue Code,
such as individual retirement accounts and certain retirement plans for
self-employed individuals; and (c) a pooled investment fund whose assets are
treated as “plan assets” under Section 3(42) of ERISA and any regulations
promulgated thereunder because “employee benefit plans” or “plans” hold 25% or
more of any class of equity interest in such pooled investment fund. The
Partnership agrees to notify the Advisor promptly in writing if there is any
change in the percentage of the Partnership’s assets that are treated as “plan
assets” for the purpose of Section 3(42) of ERISA and any regulations
promulgated thereunder.

(ix) The Partnership is an “accredited investor” under Regulation D promulgated
under the Securities Act of 1933, as amended.

(x) CMF and the Partnership are aware of the highly speculative nature of and
risk of loss inherent in the transactions contemplated by this Agreement. CMF
and the Partnership have consulted with their own advisors and understand the
legal and tax requirements regarding the transactions to be made pursuant to
this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA, swap execution facility and/or the commodity exchange on which any
particular transaction is executed.

(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving the Advisor or any of its principals,
officers or senior employees, regardless of whether such suit, action or
proceeding also involves CMF. The Advisor will also promptly notify CMF of the
commencement of any material investigation (other than routine audits,
inquiries, examinations and sweeps) by any U.S. or non-U.S. federal, state or
local governmental agency or authority (including, but not limited to, the SEC,
the CFTC or any state commission) or self-regulatory organization (each, a
“Governmental Authority”) which involves the Advisor or any of its principals,
officers or senior employees (including, but not limited to, any investigation
or notice concerning the violation, or potential violation, of position limits),
regardless of whether such investigation also involves CMF, in each case in
which an adverse decision could (i) adversely affect the Advisor’s ability to
comply with or perform the Advisor’s obligations under the Agreement and/or
(ii) result in a material adverse change in the Advisor’s condition, financial
or otherwise, business or prospects and/or (iii) have a materially adverse
impact on the reputation of the Advisor and/or any of its affiliates, CMF, the
Partnership, Morgan Stanley Investment Management Inc., Morgan Stanley Smith
Barney Holdings LLC, Morgan Stanley Smith Barney LLC, Morgan Stanley & Co. LLC
and/or Morgan Stanley.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. When engaging any service providers to the Partnership, CMF
shall request such service provider to cooperate with the Advisor in its
performance of its duties under this Agreement. The Advisor acknowledges its
obligation to review and reconcile the Partnership’s positions, prices and
equity in the account managed by the Advisor daily and within two business days
to notify, in writing, the broker and CMF and the Partnership’s brokers of
(A) any error committed by the Advisor or its principals or employees; (B) any
trade which the Advisor believes was not executed in accordance with its
instructions; and (C) any discrepancy with a value of $10,000 or more (due to
differences in the positions, prices or equity in the account) between its
records and the information reported on the account’s daily and monthly broker
statements.

 

- 12 -



--------------------------------------------------------------------------------

(iv) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, swap execution facility and/or the
commodity exchange on which any particular transaction is executed.

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act. CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance. CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

9. COMPLETE AGREEMENT. This Agreement (and its Appendices) constitutes the
entire agreement between the parties pertaining to the subject matter hereof.

10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement (including requests for approval) as well as any approvals
given under this Agreement shall be effective upon actual receipt and shall be
made either by electronic (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue, 14th Floor

New York, New York 10036

Attention: Patrick Egan

Email: patrick.egan@morganstanley.com

 

- 13 -



--------------------------------------------------------------------------------

If to the Advisor:

Perella Weinberg Partners Capital Management LP

767 Fifth Avenue

New York, New York 10153

Attention: General Counsel

Email: compliance@pwpartners.com

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City. Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.

15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement, except that certain persons not party to this Agreement may have
rights under Section 6 hereof.

16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

- 14 -



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.

YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC

By   /s/ Alper Daglioglu  

 

 

Alper Daglioglu

President and Director

EMERGING CTA PORTFOLIO L.P. By:   Ceres Managed Futures LLC   (General Partner)
By   /s/ Alper Daglioglu  

 

 

Alper Daglioglu

President and Director

PERELLA WEINBERG PARTNERS CAPITAL MANAGEMENT LP By   /s/ Aaron Hood  

 

  Name: Aaron Hood   Title: Authorized Person



--------------------------------------------------------------------------------

Appendix A

The principal investment objective of this strategy is to achieve attractive
absolute returns across diverse market environments by investing in a global
diversified portfolio of derivatives on broad-based equity indices, currencies,
sovereign debt and commodities. The strategy generally seeks to accomplish its
objective by investing primarily in major equity index futures (including, but
not restricted to, futures on equity indices across Europe, Asia Pacific and
North America), major liquid currencies (through forward foreign currency
contracts), major commodity futures, highly rated sovereign debt futures
(including, but not restricted to, U.S. Treasuries, German Bunds and Canadian
bonds) and short-term deposit futures (including, but not restricted to, futures
on Eurodollar, Euribor, Sterling and Euroyen).

The strategy is based on fundamental predictive relationships of asset returns
and macroeconomic factors and implemented in a systematic investment framework.
The strategy has been developed over 20 years of research and implementation
experience. The Advisor focuses on developed markets and expects that the
instruments described above will be liquid.

The strategy seeks to target a 10% annualized volatility over the long-term. In
the short-term, the strategy’s realized volatility may fluctuate due to market
conditions and risk level of the portfolio. The target volatility of the
strategy is intended as a measure of risk taken by the portfolio and reflects
the degree to which the strategy’s returns will move. Volatility is defined as
the standard deviation of returns over a certain period. The strategy seeks to
achieve this by estimating the volatility of the portfolio and adjusting the
portfolio exposures and position sizing accordingly to target 10%
volatility. For the Partnership’s account that is traded by the Advisor, the
Advisor will generally target a 15% annualized volatility over the long-term. To
achieve the 15% target volatility for the Partnership’s account, the Advisor
will adjust the parameters to reflect the modified target volatility and the
portfolio construction process will adjust accordingly to achieve the 15%
volatility level. It is also at the discretion of the Advisor to manage the
Partnership’s account at a lower volatility level over short time periods if
warranted by market conditions or other discretionary considerations. If the
Advisor manages the Partnership’s account at lower volatility level for a period
of time, the average annualized volatility realized may result in a level lower
than the 15% target.

 

A-1



--------------------------------------------------------------------------------

Appendix B

Commodity Interests to be Traded by Perella Weinberg Partners Capital Management
LP

on Behalf of Emerging CTA Portfolio L.P.

 

Trader Market Code

  

Exchange

   Market Description JPY Curncy    #N/A    JAPANESE YEN AUD Curncy    #N/A   
AUSTRALIAN DOLLAR ZAR Curncy    #N/A    S. AFRICAN RAND GBP Curncy    #N/A   
BRITISH POUND CHF Curncy    #N/A    SWISS FRANC EUR Curncy    #N/A    EURO MXN
Curncy    #N/A    MEXICAN PESO CAD Curncy    #N/A    CANADIAN DOLLAR CFA Index
   Euronext Derivatives Paris    CAC40 10 EURO FUT (40 Euronext Paris) STA Index
   Borsa Italiana (IDEM)    S&P/MIB IDX FUT (Broad Italian) Z A Index    LIFFE
   FTSE 100 IDX FUT (100 LSE) GXA Index    Eurex    DAX INDEX FUTURE (30 German)
QCA Index    OMX Nordic Exchange Stockholm    OMXS30 IND FUTURE (30 Swedish) EOA
Index    Euronext Derivatives Amsterdam    AMSTERDAM IDX FUT (leading Dutch) XPA
Index    ASX Trade24    SPI 200 FUTURES (200 Australia) NKA Index    Osaka
Exchange    NIKKEI 225 (OSE) (225 Japanese) TPA Index    Osaka Exchange   
TOPIX INDX FUTR (Tokyo Stock Exchange) HIA Index    Hong Kong Futures Exchange
   HANG SENG IDX FUT (Hong Kong) ESA Index    Chicago Mercantile Exchange   
S&P500 EMINI FUT NQA Index    Chicago Mercantile Exchange    NASDAQ 100 E-MINI
FAA Index    Chicago Mercantile Exchange    S&P MID 400 EMINI RTAA Index    ICE
Futures US Indices    Russell 2000 Mini

 

B-1



--------------------------------------------------------------------------------

Trader Market Code

  

Exchange

  

Market Description

EDA Comdty    Chicago Mercantile Exchange    90DAY EURO$ FUTR ERA Comdty   
LIFFE    3MO EURO EURIBOR L A Comdty    LIFFE    90DAY STERLING FUTR YEA Comdty
   Tokyo Financial Exchange    3MO EUROYEN TFX FUTR GCA Comdty    Commodity
Exchange, Inc.    GOLD 100 OZ FUTR CLA Comdty    New York Mercantile Exchange   
WTI CRUDE FUTURE HGA Comdty    Commodity Exchange, Inc.    COPPER FUTURE C A
Comdty    Chicago Board of Trade    CORN FUTURE DUA Comdty    Eurex    German
2yr futures OEA Comdty    Eurex    German 5yr futures RXA Comdty    Eurex   
German 10yr futures CNA Comdty    Montreal Exchange    Canada 10yr futures TUA
Comdty    Chicago Board of Trade    US 2yr futures FVA Comdty    Chicago Board
of Trade    US 5yr futures TYA Comdty    Chicago Board of Trade    US 10yr
futures

 

B-2



--------------------------------------------------------------------------------

Appendix C

Morgan Stanley & Co.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Barclays Capital Inc

Citibank N.A.

Nomura Securities International Inc

Scotia Capital Inc.

 

C-1



--------------------------------------------------------------------------------

Schedule 1

 

  •   Monthly reports for investors in the PWP Global Macro Fund

 

  •   Monthly gross RoR for the Partnership

(Please see attached)

 

S-1



--------------------------------------------------------------------------------

 

LOGO [g807789g47u63.jpg]

Manager Factsheet

Kindly provide answers to the following questions:

 

Firm Information

1)      Please state the complete name of your firm.

   Perella Weinberg Partners Capital Management

2)      Please state the year in which the firm was founded.

   2006

3)      Please identify the jurisdiction in which the firm was formed.

  

4)      Please state the location of your firm’s primary office.

   New York

5)      Please state the location of any secondary offices, and their purpose.

   London, San Francisco, Denver, Abu Dhabi, Dubai

6)      Please state the current headcount of your firm.

   403 employees

7)      Please state the current Assets Under Management (“AUM”) of your firm.

   $11.7 billion as of June 1, 2014

8)      Please state the breakdown between Hedge Fund and other AUM (stating the
types of funds represented by other AUM, if applicable).

  

Hedge funds: $2.2 billion

Private equity: $3.9 billion

Outsourced CIO: $5.6 billion

9)      Please identify the owners of the firm, and their respective ownership
percentages.

  

Perella Weinberg Partners Group LP (“Perella Weinberg Partners” or “PWP”) is an
independent, privately-owned financial services firm founded in 2006. PWP’s
partners (“Partners”) have significant experience and tenure in the financial
services industry and collectively own approximately 80% of PWP. The Partners
share a common vision based on integrity, professionalism and trust, along with
a commitment to serving clients’ interests first.

 

Perella Weinberg Partners raised $1.2 billion from a group of global strategic
investors (the “Strategic Investors”) to establish its operations and form an
investment fund (the “Investment Fund”) that invests in the various investment
strategies established by PWP in its Asset Management business, Perella Weinberg
Partners Capital Management LP (“PWPCM” or the “Firm”). The Strategic Investors
own the remaining ~20% of PWP.

 

1



--------------------------------------------------------------------------------

10)   Please identify any family relationships amongst the firm’s employees (as
well as between firm employees, and non-employees providing services to the firm
or its funds).

   N/A

11)   Please state any regulatory registrations held by your firm (e.g. SEC,
CFTC, NFA, FINRA, FCA (United Kingdom), SFC (Hong Kong), MAS (Singapore)).

  

PWPCM has been registered under file number 801-67735 as an “investment adviser”
with the U.S. Securities and Exchange Commission (“SEC”) under the U.S.
Investment Advisers Act of 1940 since April 2007.

 

PWPCM is not registered as a broker-dealer with the Financial Industry
Regulatory Authority (“FINRA”); however, Perella Weinberg Partners provides
investment banking services in the United States and Europe through a
wholly-owned subsidiary, Perella Weinberg Partners LP (“PWPLP”), a broker-dealer
registered with the U.S. Securities and Exchange Commission and a member of
FINRA and Securities Investor Protection Corporation. Additionally, Perella
Weinberg Partners provides investment banking services in the United Kingdom and
Europe through subsidiaries, including, among others, Perella Weinberg Partners
UK LLP (“PWP-UK”), an entity authorized and regulated in the United Kingdom by
the Financial Conduct Authority.

 

Both PWPLP and PWP-UK: (1) operate primarily to facilitate the activities of
Perella Weinberg Partners’ corporate advisory business; (2) generally do not
engage directly in the sale of securities; and (3) do not have custody or
clearing operations.

12)   Please identify any civil, criminal or regulatory proceedings or lawsuits
to which your firm or its officers has been a party or which are pending (as
either plaintiff or defendant).

   To the best knowledge of the Firm, as of the date of this Due Diligence
Request, there have been no regulatory, administrative, civil or criminal suits
or proceeding pending, on appeal or concluded against any member of the Firm
relating to investment advisory services within the last six years that (i) are
in the opinion of the Manager acting reasonably and in good faith, material to
the operation of the Fund or the Manager or (ii) that allege fraud or securities
law violations of a material nature by the Firm or its officers.

Strategy Information (Only Applicable if PWP is tracking an existing strategy
where the Manager has a comingled vehicle)

13)   Please state the complete name of the Fund.

   N/A

14)   Please state the year in which the Fund was founded.

   N/A

15)   Please identify the jurisdiction in which the Fund was formed.

   N/A

16)   Please state the current AUM of the Fund.

   N/A

 

2



--------------------------------------------------------------------------------

17)   Please state the frequency with which redemptions are permitted from the
Fund.

   N/A

18)   Please state the fees to which investors in the Fund are subject.

   N/A

19)   Please state the frequency with which the Fund’s Net Asset Value (“NAV”)
is calculated.

   N/A

20)   Please state the name of the Fund’s custodians, prime brokers, any ISDA
counterparties and FCMs

   N/A

Firm and Strategies/Fund Operations Information

21)   Please identify who at the firm is responsible for overseeing back- office
operations (COO, CFO etc).

   Aaron Hood is the Chief Financial Officer. Prior to serving as Perella
Weinberg Partners’ Chief Financial Officer, Mr. Hood was the Chief Operating
Officer of the Firm’s Asset Management business. Prior to joining Perella
Weinberg Partners, Mr. Hood was a Vice President in Morgan Stanley’s Leveraged
Finance Group where he covered energy, power and transportation clients and a
former Associate in Morgan Stanley’s Investment Banking Group.

22)   Please state the current headcount devoted to back-office operations.

  

Fund Accounting & Operations: 25

Finance & Administration: 15

23)   Please identify key trade operations and fund accounting systems.

   Trades are directed through the Firm’s centralized trading desk with the
guidance of Chip Krotee, the Firm’s Head Trader. Trades are initiated by the
Portfolio Manager and are sent via email to our centralized trading desk, which
confirms receipt by return email. Trades are then entered into the Eze
Castle/Pulse Order Management System (“OMS”) by our traders, and where possible,
sent via FIX to a broker for execution. Reports are returned electronically from
the broker until the order is filled. We require each broker to confirm all
final executions (or outstanding orders as the case may be) on trade date.
Omgeo’s Oasys and CTM pre-matching and allocation tool is used to confirm and
allocate U.S. and international equity executions, respectively, on trade date.
The OMS creates trade files which are sent daily to the Fund’s Prime Brokers and
Administrator.

 

3



--------------------------------------------------------------------------------

24) Please describe cash transfers controls and procedures.

  

Cash relating to investor transactions is managed via an account controlled by
the Administrator. Following documentation and KYC/AML approval by the
Administrator, the CFO and Product Controller direct the Administrator to move
monies to the appropriate prime broker account or to pay redemptions. The prime
broker account instructions are set up with the Administrator as standing
instructions. Wires from the Administrator require three individuals to enter,
approve and release using JPMorgan ACCESS, a web-based treasury application.
Cash movements for operating expenses or relating to trades are generally
processed via web-based applications offered by the Fund’s Prime Brokers. Where
possible, standard instructions are maintained within those applications. For
wires in excess of $100,000, the Prime Broker applications require three
individuals to enter and release wires; two individuals are required for wires
below the threshold. Individuals with authority to release wires include the
Chief Financial Officer, Chief Accounting Officer, a Director of Fund Accounting
and a Director of Operations.

 

Management company expenses are generally paid using JPMorgan ACCESS and require
two individuals to enter and release transactions. Individuals with authority to
release transactions include the CFO and the Controller of Perella Weinberg
Partners Group LP

25)   Please state the percentage of non-exchange-listed or illiquid assets
currently in the Fund’s portfolio, and how these assets are priced (if
applicable, please state the name of any external valuation agents involved in
valuing the Fund’s portfolio, and describe their role in the process).

   N/A

26)   Have there been any NAV restatements in the Firm’s history? If so, please
explain the circumstances.

   No.

27)   Please state whether any of the firm’s Funds audited annual financial
statements have ever received a qualified opinion (explaining the circumstances,
if applicable).

   No.

28)   Please state whether the firm maintains a Business Continuity and Disaster
Recovery Plan, and if so, whether the plan is periodically tested.

   The Firm maintains a Business Continuity and Disaster Recovery Plan.

29)   Do you have a program to periodically review the cybersecurity risks of
your business applications and systems?

   Yes.

Form Completion

30)   Please identify the person at your firm responsible for completion of this
form.

   Jody Shechtman

31)   Please state the date on which this form was completed.

   July 30, 2014

 

4